          Case 2:19-cv-04928-PBT Document 19 Filed 08/19/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ERICA HILL,                                           :
                                                          :
                     Plaintiff,                           :
                                                          :           CIVIL ACTION
              v.                                          :
                                                          :           NO. 19-4928
    GREATER PHILADELPHIA HEALTH                           :
    ACTION, INC.,                                         :
                                                          :
                     Defendant.                           :


                                            MEMORANDUM
TUCKER, J.                                                                  August 19, 2021

        Before this Court are Defendant Greater Philadelphia Health Action’s Motion for

Summary Judgment (ECF 13), Plaintiff Erica Hill’s Response in Opposition (ECF 15), and

Defendant’s Reply (ECF 17). As issues of material fact remain on whether Plaintiff was a

qualified individual, summary judgment will be denied.

I.      FACTUAL AND PROCEDURAL BACKGROUND 1

        Plaintiff Erica Hill was hired as a Dental Assistant by Defendant Greater Philadelphia

Health Action (GPHA) on June 23, 2017. GPHA is a nonprofit operating a group of federally

qualified health centers in Philadelphia which provide medical, dental, behavioral health, and

child developmental services. GPHA’s status as a federally supported health center means its

staff are treated as employees of the federal government for the purposes of the Federal Tort

Claims Act.




1
 This section primarily draws from Defendant’s Statement of Undisputed Facts, Exhibit 1 of its Motion for
Summary Judgment (ECF 13-1). Where there are disagreements, Plaintiff’s Response to Defendant’s Statement will
be cited (ECF 15-3).

                                                      1
         Case 2:19-cv-04928-PBT Document 19 Filed 08/19/21 Page 2 of 12




       Plaintiff went to the Harris School of Business to become a dental assistant in 2013.

Through the certificate program, she received eight months of classroom instruction and took

part in a one-month externship at a dental office. On her resume for the GPHA position, she

noted familiarity with tasks such as “assisting with extractions, impactions, fillings and

implants”, sterilizing instruments, and assisting with pediatric cleanings.

       Plaintiff was hired and reported to GPHA for her first day of orientation on July 10, 2017.

She had her first seizure on July 13, 2017, during training. In recounting the seizure, she testified

that she felt an “aura”, the words on the computer screen began to “run together”, and she next

remembered waking up in an ambulance. Following the seizure, she scheduled an appointment

with her neurologist, Dr. Christopher Bradley. Dr. Bradley’s July 14, 2017 report stated Plaintiff

had not been taking her seizure medication for about eight months. While the report

recommended Plaintiff refrain from “unsupervised risky activities” like swimming alone,

working with heavy machinery, or driving, it also stated that with resumption of medication,

“patient’s risk of [a] repeat seizure is low.” Pl.’s Resp. ¶ 36. Furthermore, Dr. Bradley

concluded, “Fortunately patient's seizures involve absence type activity and patient should be

allowed to resume work immediately.” Id.

       After the report was provided to GPHA, Defendant asked its Chief Medical Officer, Dr.

Janet Young, to review it, provide her medical opinion, and make recommendations as to

Plaintiff’s continued employment as a dental assistant. Dr. Young in her report stated Plaintiff’s

seizure risk within the next six months was hard to predict, due to inadequate observation. The

restrictions on risky activity mentioned in Dr. Bradley’s report were said to “raise serious

concerns about Ms. Hill’s risk of injury to herself and others should a lapse of consciousness

occur.” The report recommended Plaintiff not be allowed to work as a dental assistant “due to



                                                  2
         Case 2:19-cv-04928-PBT Document 19 Filed 08/19/21 Page 3 of 12




the risk of blood borne pathogen exposure and injury to herself and patients while handling

instruments, particularly those categorized as ‘sharps’”. The report also expressed concern about

safety if Plaintiff worked on steam sterilizations. The letter further stated, “Ms. Hill may be

eligible for other employment at GPHA in positions that do not pose significant occupational

exposure or injury risks.” Pl.’s Resp. ¶ 41. GPHA terminated Plaintiff on July 27, 2017.

        On January 29, 2018, Plaintiff filed a Charge of Discrimination with the EEOC, alleging

termination on the basis of her disability in violation of the ADA. The agency closed the charge

and issued a Right to Sue Letter on July 26, 2019. Plaintiff filed her complaint in this case on

October 22, 2019, alleging GPHA violated the ADA by failing to engage in the interactive

process of determining a reasonable accommodation, and terminating employment because of

her disability.

        GPHA filed its Motion for Summary Judgment on September 24, 2020. Plaintiff filed her

Response in Opposition on October 15, 2020.

II.     LEGAL STANDARD

        Summary judgment can only be awarded when “there is no genuine issue as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

Liberty Mut. Ins. Co. v. Sweeney, 689 F.3d 288, 292 (3d Cir. 2012). To defeat a motion for

summary judgment, there must be a factual dispute that is both genuine and material. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–49, (1986); Dee v. Borough of Dunmore,

549 F.3d 225, 229 (3d Cir. 2008). A material fact is one that “might affect the outcome of the

suit under the governing law[.]” Anderson, 477 U.S. at 248. A dispute over a material fact is

“genuine” if, based on the evidence, “a reasonable jury could return a verdict for the nonmoving

party.” Id.



                                                  3
           Case 2:19-cv-04928-PBT Document 19 Filed 08/19/21 Page 4 of 12




          The movant bears the initial burden of demonstrating the absence of a genuine dispute of

a material fact. Goldenstein v. Repossessors Inc., 815 F.3d 142, 146 (3d Cir. 2016). When the

movant is the defendant, they have the burden of demonstrating the plaintiff “has failed to

establish one or more essential elements of her case.” Burton v. Teleflex Inc., 707 F.3d 417, 425

(3d Cir. 2013). If the movant sustains their initial burden, “the burden shifts to the nonmoving

party to go beyond the pleadings and come forward with specific facts showing that there is a

genuine issue for trial.” Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (internal quotation

marks omitted) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)).

          At the summary judgment stage, the court’s role is not to weigh the evidence and

determine the truth of the matter, but rather to determine whether there is a genuine issue for

trial. See Anderson, 477 U.S. at 249; Jiminez v. All Am. Rathskeller, Inc., 503 F.3d 247, 253 (3d

Cir. 2007). In doing so, the court must construe the facts and inferences in the light most

favorable to the non-moving party. See Horsehead Indus., Inc. v. Paramount Commc’ns, Inc.,

258 F.3d 132, 140 (3d Cir. 2001). Nonetheless, the court must be mindful that “[t]he mere

existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient; there

must be evidence on which the jury could reasonably find for the plaintiff.” Anderson, 477 U.S.

at 252.

III.      DISCUSSION

          Plaintiff has presented multiple jury issues precluding summary judgment. This opinion

will first discuss the evidence of Plaintiff’s qualifications, followed by GPHA’s failure to

conclusively demonstrate Plaintiff presented a “direct threat” to her colleagues due to her

disability. The Court will then address her claims regarding the interactive process.



                                                   4
         Case 2:19-cv-04928-PBT Document 19 Filed 08/19/21 Page 5 of 12




   A. Jury Issues Remain as to Plaintiff’s Status as a “Qualified Individual”

       Plaintiff has presented enough evidence to raise a jury question on her status as a

“qualified individual” for the purposes of an ADA discrimination claim. To make a prima facie

case of disability discrimination under the ADA, a plaintiff must establish that they (1) have a

disability, (2) are a ‘qualified individual’, and (3) suffered an adverse employment action

because of that disability. Turner v. Hershey Chocolate U.S., 440 F.3d 604, 611 (3d Cir. 2006).

The burden to establish this prima facie case is “not onerous”. Texas Dep’t of Cmty. Affs. v.

Burdine, 450 U.S. 248, 253 (1981). Once a plaintiff demonstrates a prima facie case, a jury could

find that a defendant violated their rights under the “pretext” framework in McDonnell Douglas

Corp. v. Green; after a plaintiff first meets the burden of demonstrating the elements above, a

defendant has the burden of providing a non-discriminatory reason for their actions, after which

the plaintiff again has the burden of demonstrating the given reason “was in fact pretext”. Xu

Feng v. Univ. of Delaware, 785 F. App’x 53, 56 (3d Cir. 2019) (quoting McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 804 (1973)).

       Defendant implicitly concedes elements (1) and (3) of the prima facie case and therefore

hangs its hat on challenging (2); whether Plaintiff was actually a “qualified” employee for the

dental assistant role. This Court rules that a jury could find her qualified for the position.

       GPHA in its argument for summary judgment emphasizes parts of Plaintiff’s job that are

comparatively infrequent in the actual, day-to-day performance of the dental assistant role. An

employee making a discrimination claim has the burden of showing they are an “otherwise

qualified” individual. Gaul v. Lucent Techs., Inc., 134 F.3d 576, 580 (3d Cir. 1998). A

“qualified” individual is someone who “satisfies the requisite skill, experience, education and

other job-related requirements of the employment position” and can perform the “essential



                                                   5
          Case 2:19-cv-04928-PBT Document 19 Filed 08/19/21 Page 6 of 12




functions” of the position, with or without accommodation. 29 C.F.R. § 1630.2(m). Whether an

individual with a disability is qualified for the role is determined at the time of the employment

decision. Gaul, 134 F.3d at 580.

        The “essential functions” of a job consist of the “fundamental job duties of the

employment position” and does not include its “marginal functions”. 29 C.F.R. § 1630.2(n)(1).

Evidence as to whether a particular function is essential includes (1) the employer’s judgment,

(2) written job descriptions prepared before advertising or interviewing applicants, (3) the

amount of time spent on the job performing the function, and (4) the work experience of past

individuals who have done the job, or (5) the experience of other individuals currently working

in similar jobs, among others. 29 C.F.R. § 1630.2(n)(3).

        The contours of Plaintiff’s role are laid out in the five-page description of the GPHA

“Dental Assistant I” position, which contains about fifty-six bulleted items. GPHA Dental Asst. I

Job Description, Def.’s Ex. 9 (ECF 13-1). Some of the items on this exhaustive list include:

cleaning and disinfecting operation areas for patient care, taking x-rays and documenting them,

preparing patients for dental procedures, and various receptionist roles during short staffed

periods, among other tasks. Id. at Ex. 9 p. 2. Others seem to bear little relevance to the day-to-

day role; one bullet point states that a “Dental Assistant I” should be prepared to “provide

services, as directed, at facilities other than a GPHA location in the event that an incident that

compromises the safety, security, or integrity of the United States of America should occur.” Id.

at Ex. 9 p. 3.

        Defendant emphasizes in its summary judgment motion the duties of “responding to

possible emergency situations”, “watching patients during surgical procedures and alerting

dentists of changes in condition”, and “managing medical emergencies”. Def.’s Mot. Summ. J.



                                                  6
          Case 2:19-cv-04928-PBT Document 19 Filed 08/19/21 Page 7 of 12




2-3. Plaintiff counters that the eight items detailed in Defendant’s Motion were cherrypicked,

and two of them are “repetitive generalizations about ‘emergencies’ not found in the job

description itself.” Pl.’s Resp. 7.

         Defendant acknowledges Plaintiff had been performing key duties of the job, including

assisting the doctor, taking X-rays of patients, assisting in tooth extractions, and responding to at

least one medical emergency. Def.’s Statement ¶¶ 17-20. Plaintiff was assigned to duties

substantially similar to those in the GPHA job description in other dental offices. Id. at ¶ 25.

Plaintiff also had the requisite educational requirements for the job. Id. at ¶¶ 6-7. Defendant’s

arguments regarding Plaintiff’s unsuitability for the role rely on lurid characterizations of the

danger she could pose to colleagues while in the throes of an actual seizure. 2 This is an argument

that, taken to its logical conclusion, would render the changes to the ADA in the ADA

Amendments Act of 2008 a dead letter, as the law was designed to encompass conditions—such

as epilepsy—that received insufficient protection under the original Act. Koller v. Riley Riper

Hollin & Colagreco, 850 F. Supp. 2d 502, 513 (E.D. Pa. 2012) (citing 154 Cong. Rec. H8286-03

(2008), H8289 (statement of Rep. George Miller)). For these reasons, Plaintiff has presented

enough facts to create a jury issue on her status as a “qualified individual” under the Act.

    B. Defendant has not Demonstrated Plaintiff was a “Direct Threat”

         Plaintiff has presented enough for a jury to potentially find she did not pose a “direct

threat” to the GPHA workplace. Defendant argues Plaintiff’s risk of seizures, and her inability to

perform her job duties during one, make her not a “qualified individual” because her condition




2
 See, e.g., Def.’s Mot. Summ. J. 12 (“Significantly, Plaintiff has not (because she cannot) present any facts to
demonstrate that she could perform the clinical duties of a dental assistant position when ‘she was experiencing an
uncontrolled and unpredictable seizure’—let alone that she could do so in a safe manner.”).

                                                          7
           Case 2:19-cv-04928-PBT Document 19 Filed 08/19/21 Page 8 of 12




constitutes a “direct threat” to the employer and others. 3 A claim that an employee is not

qualified because they “pose a direct threat” to others in the workplace is an affirmative defense

available to an employer. Chevron U.S.A. Inc. v. Echazabal, 536 U.S. 73, 78 (2002) (citing 42

U.S.C. § 12113(b)). The existence of such a threat is “to be proved by the employer.” Engle v.

Physician Landing Zone, No. CV 14-1192, 2017 WL 1013095, at *8 (W.D. Pa. Mar. 14, 2017).

         Defendant’s burden is to demonstrate Plaintiff presents “a significant risk of substantial

harm to the health or safety of the individual or others that cannot be eliminated or reduced by

reasonable accommodation,” based on “an individualized assessment of the individual’s present

ability to safely perform the essential functions of the job.” 29 C.F.R. § 1630.2(r). In making this

evaluation, factors include (1) the duration of the risk, (2) the nature and severity of potential

harm, (3) the likelihood that harm will occur, and (4) the imminence of potential harm. Id.

Analyzing these factors requires gathering “substantial information” about the employee’s work

history and medical status, but an employer is “disallow[ed] [from] reliance on subjective

evaluations”. Nunes v. Wal-Mart Stores, Inc., 164 F.3d 1243, 1248 (9th Cir. 1999). A nonzero

risk based on a disability is not enough. An employer can only deny employment to an individual

“when it poses a significant risk, i.e. high probability, of substantial harm; a speculative or

remote risk is insufficient.” Lovejoy-Wilson v. NOCO Motor Fuel, Inc., 263 F.3d 208, 220 (2d

Cir. 2001).

         The evidence at hand in this case presents close to the platonic ideal of a “genuine dispute

of material fact”. Defendant leans on the report of its Chief Medical Officer, Dr. Janet Young in


3
  Plaintiff argues this “direct threat” argument was waived because it was not specifically enumerated as an
affirmative defense in Defendant’s Answer. However, “a defendant does not waive an affirmative defense if he
raised the issue at a pragmatically sufficient time, and [the plaintiff] was not prejudiced in its ability to respond.”
Woodson v. Scott Paper Co., 109 F.3d 913, 924 n.9 (3d Cir. 1997) (quoting Charpentier v. Godsil, 937 F.2d 859,
864 (3d Cir. 1991). Defendant in its answer and interrogatory responses stated it terminated Plaintiff because of
“substantial risk of harm to herself and Defendant’s patients” See, e.g., Def.’s Answer ¶¶ 24-25. This is enough
notice to avoid prejudice to Plaintiff.

                                                            8
         Case 2:19-cv-04928-PBT Document 19 Filed 08/19/21 Page 9 of 12




arguing Plaintiff posed a direct threat to the employer. However, Dr. Young’s report sits beside

the evaluation of an equally qualified doctor who actually interacted directly with Plaintiff: Dr.

Bradley’s. Dr. Young viewed Dr. Bradley’s instruction that Plaintiff not engage in certain

unsupervised risky activities as dispositive of Hill’s unfitness for employment. In her report, she

wrote “[t]hese restrictions raise serious concerns about Ms. Hill’s risk of injury to herself and

others should a lapse of consciousness occur.” Def’s Mot. Summ. J. 15 (citing Def.’s Ex. 14). By

contrast, Dr. Bradley’s preceding sentence stated “[Plaintiff] should be allowed to resume work

immediately”, and the risk of repeat seizures was low “with appropriate initiation of medication”

and regular use. Def.’s Ex. 12.

        Other courts have reversed and denied grants of summary judgment where conflicting

medical opinions as to the plaintiff’s fitness for employment are proffered. See, e.g., Lovejoy-

Wilson v. NOCO Motor Fuel, Inc., 263 F.3d 208, 220–21 (2d Cir. 2001) (reversing summary

judgment for defendant where “The physician [defendant] asked to review the plaintiff's

condition . . . . said nothing to indicate that she posed a significant risk of harm to herself or

others in performing her duties.”); Pesce v. New York City Police Dep’t, 159 F. Supp. 3d 448,

457 (S.D.N.Y. 2016) (declining to grant summary judgment as both defendant and plaintiff had

multiple medical professionals presenting conflicting evidence as to plaintiff’s fitness for work).

At the summary judgment stage, “it is not the court’s role to weigh the disputed evidence and

decide which is more probative.” Brewer v. Quaker State Oil Ref. Corp., 72 F.3d 326, 331 (3d

Cir. 1995).

        Additionally, the cases Defendant cites in support of granting summary judgment are

distinguishable. In Olsen v. Capital Region Medical Center—a case Defendant leans heavily

on—the plaintiff, tasked with operating radiology equipment for mammograms, was deemed to



                                                   9
          Case 2:19-cv-04928-PBT Document 19 Filed 08/19/21 Page 10 of 12




pose a direct threat to the employer due to her seizures. No. 10-4221-CV-C-FJG, 2012 WL

1232271, at *6 (W.D. Mo. Apr. 12, 2012), aff’d, 713 F.3d 1149 (8th Cir. 2013). However, Olsen

had fifteen seizures over three years, causing numerous “cuts and abrasions, [and] bites to her

tongue and cheek”. Id. at *7. On two occasions, plaintiff had seizures while conducting

mammograms on patients. Id. This is in contrast to Hill’s single seizure, far away from a patient.

         In McFarland-Peebles v. Virginia Dept. of Motor Vehicles, a plaintiff deemed a non-

qualified individual had a dozen seizures in four years, in spite of decreasingly effective medical

treatments. 352 F. App’x 848, 849 (4th Cir. 2009). Meanwhile, in Knuppel v. Texas Health and

Human Services, the plaintiff had multiple seizures before the end of her probationary period,

despite attempts to provide reasonable accommodations and implement a medical plan. No. 6:18-

CV-00048-ADA, 2019 WL 5595239, at *1 (W.D. Tex. Oct. 30, 2019). The court there granted

the defendant summary judgment, noting the employer had engaged in an individualized

assessment and even allowed the plaintiff to return to work after the first seizure, not taking

action to terminate until the third seizure. Id. at *6. In each of these cases where summary

judgment was granted towards defendants on the direct threat issue, the seizures were more

severe than in Plaintiff’s situation, and remedies had been attempted—and failed.

         For these reasons, issues of material fact remain on the “direct threat” defense. 4

    C. Jury Issues Remain as to Plaintiff’s Accommodation and Interactive Process Claims

         Plaintiff has presented issues of material fact relating to her claims alleging a failure to

accommodate and engage in the interactive process. Defendant contends this claim should be




4
 As Plaintiff has presented issues of material fact for both her status as a “qualified individual” and not being a
“direct threat” to Defendant’s workplace, Plaintiff has also presented sufficient facts to retain her claims based on
pretext under the McDonnell Douglas framework, as well as a claim she was “regarded as” disabled under the ADA
by GPHA.

                                                         10
          Case 2:19-cv-04928-PBT Document 19 Filed 08/19/21 Page 11 of 12




dismissed because it was not administratively exhausted, but this view is incorrect. 5

Alternatively, Defendant argues facts were not presented demonstrating an attempt by Hill to

seek accommodation from GPHA as to her disability. However, requests for disability

accommodation do “not have to be in writing, be made by the employee, or formally invoke the

magic words ‘reasonable accommodation’ . . . . [rather] the employer must know of both the

disability and the employee’s desire for accommodations.” Taylor v. Phoenixville Sch. Dist., 184

F.3d 296, 313 (3d Cir. 1999).

         A request for reasonable accommodation can be as simple as an employee’s spouse

calling the employer to tell it the plaintiff—eventually fired for alcoholism—had entered an

alcohol treatment program. Corbett v. Nat’l Prod. Co., No. CIV. A. 94-2652, 1995 WL 133614,

at *4 (E.D. Pa. Mar. 27, 1995). In this case, Plaintiff going for an evaluation from her doctor and

the doctor’s subsequent statement that Plaintiff could return to work and engage in the full range

of her duties with appropriate medical treatment constitutes a request for accommodation. Given

a valid request for accommodation, an employer is not required to accept any particular

concession in the interactive process, but rather “make a good faith effort to seek

accommodations.” Taylor, 184 F.3d at 317. Defendant’s response to this document was to have a

staffer write an evaluation that could be seen as an attempt to justify a decision already made to

fire Plaintiff. This set of facts constitutes a proper claim for failure to engage in the interactive



5
  Plaintiff has administratively exhausted her claims relating to ADA retaliation and failure to engage in the
interactive process. Whether a claim has been administratively exhausted turns on if the allegations “are fairly
within the scope of the prior EEOC complaint, or the investigation arising therefrom.” Antol v. Perry, 82 F.3d 1291,
1295 (3d Cir. 1996). A claim does not need to be stated literally word-for-word in the EEOC charge to be “within
the scope” of the complaint or investigation; it just needs to be “reasonably related to [allegations] in the
administrative charge.” Kopko v. Lehigh Valley Health Network, 776 F. App’x 768, 773 (3d Cir. 2019). In this case,
the claims are “reasonably related” to those in the EEOC charge, which alleges termination on the basis of epilepsy.
Def.’s Ex. 18. These counts are based on the same set of facts as in the charge, and the request for accommodation is
implied by mention in the charge of her thwarted desire to return to work and communications with her doctor. A
claim for retaliation logically follows from these facts alleged. See infra n.6.

                                                         11
          Case 2:19-cv-04928-PBT Document 19 Filed 08/19/21 Page 12 of 12




process. Because an attempt to seek an accommodation was made, the retaliation claim was also

properly pled. 6 The claims remain.

IV.      CONCLUSION

         For the foregoing reasons, summary judgment for Defendant is denied on all counts. An

appropriate order follows.




6
  A prima facie case for ADA retaliation requires demonstrating (1) a plaintiff engaged in protected activity, (2) the
employer took an adverse action against the employee, and (3) there was a causal connection between the protected
activity and adverse action. Krouse v. Am. Sterilizer Co., 126 F.3d 494, 500 (3d Cir. 1997). Making a request for an
accommodation is protected activity under the ADA. Shellenberger v. Summit Bancorp, Inc., 318 F.3d 183, 191 (3d
Cir. 2003). Therefore, the progression of events alleged—that Plaintiff was terminated after submitting a medical
evaluation to the employer which proposed steps for a return to work given her disability—presents a valid claim for
retaliation under the ADA.

                                                         12
